t partisan premier oF' `T'E)<As

    

F!
Ao106rQaS&idl!Ap?nminQQlQ&eiBiLnaDOcument1 Filed 01/31/19 Page lof 37 PagelT§P

` JA$\§ 3 t "gig
UNITED STATES DISTRICT COURT ‘

 

for the et cr r:~’.s., n israiCT count
Northern District of Texas i, ,, g v
§za,.ty;
ln the l\/Iatter of the Search of )

B ' d 'b th t t b h d .

(0:11‘:i'felzztijj/w;;12 §erseo£z)rl;))!/j;,azneoan:lSaedldr)?es:) g Case NOl q_/?»- m J", l 0 (
The Premises l_ocated at 520 W. Oneil St., Dub|in, ) _ N w
Texas 76446 and the person of Christopher David § lFILED UNDER tn*}1“‘*11#]

l\/layhal|
APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identij§) the person or describe the

p’f€%"%i%rli%§§‘§@§§§€g gfg§t)”i/i'/.”’d)neil st., Dublin, rean 76446 and the person of christopher David Mayhan, as
further described in attachment A.

located in the Northern District of Texas , there is now concealed (idenrify the
person or describe the property to be seizecD!

 

See attachment B

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
dr evidence of a crime;
dcontraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime;
E(a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Ojj”ense Description
18 U.S.C. § 2251 Sexua| exploitation of children;
18 U.S.C. § 2252 Production, possession, receipt and/or distribution of child pornography

18 U.S.C. § 2252A

The application is based on these facts:

See attached affidavit of Specia| Agent Jacob R. Downing.

\!l/ Continued on the attached sheet.

ij Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

\` Applieant ’s sigM

Jacob R. Downing, Specia| Agent FB|

Print name and title

Sworn to before me and signed in my presence

 

Date:

 

, Judge 's signature
City and state: Fort Worth, Texas e rey L. Cureton, U.S. |\/|agistrate Judge

y Printed name and title

 

Case 4:19-mj-OOlOl-B.] Document 1 Filed 01/31/19 Page 2 of 37 Page|D 2

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Jacob R. Downing, a Special Agent with the Federal Bureau of Investigation,

being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I have been employed as a Special Agent of the Federal Bureau of
Investigation (FBI) since September 2015, and I am currently assigned to the Dallas
Division. As a federal agent, I am authorized to investigate violations of laws of the United
States and to execute warrants issued under the authority of the United States. l am
currently assigned to a Resident Agency, wherein my duties and responsibilities include
investigating criminal violations relating to the sexual exploitation of children (SEOC).

2. l submit this application and affidavit in support of a search warrant
authorizing a search of 520 W. Oneil St., Dublin, TX 76446, (the “premises”) and the
person of Christopher David MAYHALL (“MAYHALL”), as further described in
Attachment A incorporated herein by reference As will be shown below, there is probable
cause to believe that Christopher David l\/lAYI-IALL, an individual living at 520 W. Oneil
St., Dublin, TX 76446, has attempted to produce, has possessed, transported, and/or
distributed child pornography, in violation of 18 U.S.C. §§ 2251, 2252 and 2252A.
Located within the premises and person to be searched, I seek to seize evidence and
instrumentalities of criminal violations, which relate to the attempted production, knowing

possession, transportation and distribution of child pornography

Aff`ldavit in Support of Application for Search Warrant - Page 1 of 28

 

Case 4:19-mj-OOlOl-B.] Document 1 Filed 01/31/19 Page 3 of 37 Page|D 3

l request authority to search the entire premises, including all residential dwellings, storage
buildings and any computer and computer media located therein, as well as the person of
Christopher David MAYHALL for items specified in Attachment B (which is incorporated
herein by reference) which may be found, and to seize all items listed in Attachment B as
instrumentalities and evidence of a crime, all located within the Northern District of Texas,
Fort Worth Division.

3. Additionally, l am aware that many computers and electronic storage devices
today, such as laptop computers, tablets, telephones, external drives and thumb drives, are
portable l also know from my training and experience that these devices are often stored
in vehicles to prevent other users in the home from discovering the existence of the child
pornography collection. Therefore, this application seeks permission to search vehicles
located at on the premises and/or its curtilage that fall under the dominion and control of
the person or persons associated with said premises The search of these vehicles is to
include all internal and external compartments and all containers that may be associated
with the storage of child pornographic materials or their instrumentalities contained within
the aforementioned vehicles.

4. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses Since this
affidavit is being submitted for the limited purpose of securing a search warrant, I have not
included each and every fact known to me concerning this investigation I have set forth
only the facts that I believe are necessary to establish probable cause to believe that

evidence and instrumentalities of the violation of 18 U.S.C. §§ 2251, 2252 and 2252A,

Afiidavit in Support of Application for Search Warrant - Page 2 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 4 of 37 Page|D 4

are presently located at 520 W. Oneil St., Dublin, TX 76446. Where statements of others

are set forth in this affidavit, they are set forth in substance and in part.

5.

STATUTORY AUTHORITY

This investigation concerns alleged violations of 18 U.S.C. §§ 2251, 2252

and 2252A, relating to material involving the sexual exploitation of minors.

a.

18 U.SC. § 2251(a) prohibits a person from employing, using, persuading,
inducing, enticing, or coercing any minor to engage in any sexually explicit
conduct for the purpose of producing any visual depiction of such conduct,
knowing or having reason to know that such visual depiction will be
transmitted or transported using any means or facility of interstate commerce
18 U.S.C. § 2251(d)(l)(A) prohibits a person from knowingly making and
publishing, or causing to be made and published, any notice offering to
exchange, display, distribute, and reproduce and visual depiction of child
pornography

18 U.S.C. § 2252(a)(l) prohibits knowingly transporting or shipping, using
any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means including by computer or mails,
any visual depiction of minors engaging in sexually explicit conduct.

18 U.S.C. § 2252(a)(2) prohibits knowingly receiving or distributing,'any
visual depiction using any means or facility of interstate or foreign commerce
or that has been mailed, or has been shipped or transported in or affecting

interstate or foreign commerce, or which contains materials which have been

Affldavit in Support of Application for Search Warrant - Page 3 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 5 of 37 Page|D 5

mailed or so shipped or transported, by any means including by computer, or
knowingly reproduces any visual depiction for distribution using any means
or facility of interstate or foreign commerce or in or affecting interstate or
foreign commerce or through the mails, if the producing of such visual
depiction involves the use of a minor engaging in sexually explicit conduct
and the visual depiction is of such conduct.

e. 18 U.S.C. § 2252(a)(4) prohibits possessing or knowingly accessing with
intent to view, one or more books, magazines, periodicals, films, video tapes,
or other matter which contain any visual depiction that has been shipped or
transported using any means or facility of interstate or foreign commerce or
in or affecting interstate or foreign commerce, or which was produced using
materials which have been mailed or so shipped or transported, by any
means, including by computer, if the producing of such visual depiction
involved the use of a minor engaging in sexually explicit conduct and the
visual depiction is of such conduct.

f. 18 U.S.C. § 2252A(a)(l) prohibits knowingly mailing, transporting, or
shipping any child pornography using any means or facility of interstate or
foreign commerce or in or affecting interstate or foreign commerce by any
means, including by computer

g. 18 U.S.C. § 2252A(a)(2) prohibits knowingly receiving or distributing any
child pornography that has been mailed, or using any means or facility or

interstate commerce, shipped or transported in or affecting interstate or

Affidavit in Support of Application for Search Warrant - Page 4 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 6 of 37 Page|D 6

foreign commerce by any means, including by computer; or knowingly
receiving or distributing any material that contains child pornography that
has been mailed, or using any means or facility of interstate or foreign
commerce shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer.

h. 18 U.S.C. § 2252A(a)(3)(A) prohibits a person from knowingly reproducing
child pornography for distribution through the mails, or using any means or
facility of interstate or foreign commerce shipped or transported in or
affecting interstate or foreign commerce by any means, including by
computer.

i. 18 U.S.C. § 2252A(a)(3)(B) prohibits knowingly advertising, promoting,
presenting, distributing, or soliciting through the mail, or using any means or
facility of interstate or foreign commerce, or in or affecting interstate or
foreign commerce by any means, including by computer, any material or
purported material, in a manner that reflects the belief or is intended to cause
another to believe, that the material is or contains a visual depiction of an
actual minor engaging in sexually explicit conduct, or an obscene visual
depiction of a minor engaging in sexually explicit conduct.

j. 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from knowingly possessing
or knowingly accessing with intent to view, any book, magazine, periodical,
film, videotape, computer disk, or other material that contains an image of

child pornography that has been mailed, shipped, or transported using any

Aftidavit in Support of Application for Search Warrant - Page 5 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 7 of 37 Page|D 7

means or facility of interstate or foreign commerce, or in or affecting
interstate or foreign commerce by any means, including by computer, or that
was produced using materials that have been mailed, shipped, or transported
in or affecting interstate or foreign commerce by any means, including by
computer.
DEFINITIONS
6. The following definitions apply to this Affidavit and Attachment B:

a. “Child Erotica” means materials or items that are sexually arousing to
persons having a Sexual interest in minors but that are not necessarily, in and
of themselves, obscene or that do not necessarily depict minors in sexually
explicit poses or positions.

b. “Child Pornography” includes any visual depiction of sexually explicit
conduct where (a) the production of the visual depiction involved the use of
a minor engaged in sexually explicit conduct; (b) the visual depiction was a
digital image, computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaged in sexually explicit conduct;
or (c) the visual depiction has been created, adapted, or modified to appear
that an identifiable minor is engaged in sexually explicit conduct. See 18
U.S.C. § 2256(8).

c. “Computer” refers to “an electronic, magnetic, optical, electrochemical, or
other high speed data processing device performing logical or storage

functions, and includes any data storage facility or communications facility

Affidavit in Support of Application for Search Warrant - Page 6 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 8 of 37 Page|D 8

directly related to or operating in conjunction with such device.” See 18
U.S.C. § 1030(e)(1).

d. “Computer Server” or “Server,” as used herein, is a computer that is attached
to a dedicated network and serves many users. A web server, for example, is
a computer which hosts the data associated with a website. That web server
receives requests from a user and delivers information from the server to the
user’s computer via the lntemet.

e. “Computer hardware” consists of all equipment that can receive, capture,
collect, analyze, create, display, convert, store, conceal, or transmit
electronic, magnetic, or similar computer impulses or data. Computer
hardware includes any data-processing devices (including, but not limited to,
central processing units, internal and peripheral storage devices such as fixed
disks, external hard drives, floppy disk drives and diskettes, and other
memory storage devices); peripheral input/output devices (including, but not
limited to, keyboards, printers, video display monitors, and related
communications devices such as cables and connections); as well as any
devices, mechanisms, or parts that can be used to restrict access to computer
hardware (including, but not limited to, physical keys and locks).

f. “Computer passwords and data security devices” consist of information or
items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware,

software, or other programming code

Affidavit in Support of Application for Search Warrant - Page 7 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 9 of 37 Page|D 9

A password (a string of alpha-numeric characters) usually operates what
might be termed a digital key to “unlock” particular data security devices.
Data security hardware may include encryption devices, chips, and circuit
boards. Data security software of digital code may include programming
code that creates “test” keys or “hot” keys, which perform certain pre-set
security functions when touched. Data security software or code may also
encrypt, compress, hide, or “booby-trap” protected data to make it
inaccessible or unusable, as well as reverse the progress to restore it.

g. “Computer-related documentation” consists of written, recorded, printed, or
electronically stored material that explains or illustrates how to configure or
use computer hardware, computer software, or other related items.

h. “Computer software” is digital information that can be interpreted by a
computer and any of its related components to direct the way it works. It
commonly includes programs to run operating systems, applications, and
utilities.

i. The “Intemet” is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the lnternet,
connections between devices on the lnternet often cross state and
international borders, even when the devices communicating with each other

are in the same state

Affidavit in Support of Application for Search Warrant - Page 8 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 10 of 37 Page|D 10

j. “Internet Service Providers” (ISPS), as used herein, are commercial
organizations that are in business to provide individuals and businesses
access to the Internet. ISPs provide a range of functions for their customers
including access to the Internet, web hosting, e-mail, remote storage, and co-
location of computers and other communications equipment ISPs can offer
a range of options in providing access to the Internet including telephone
based dial-up, broadband based access via digital subscriber line (DSL) or
cable television, dedicated circuits, or satellite based subscription ISPS
typically charge a fee based upon the type of connection and volume of data,
called bandwidth, which the connection supports. Many ISPs assign each
subscriber an account name - a user name or screen name, an “e-mail
address,” an e-mail mailbox, and a personal password selected by the
subscriber. By using a computer equipped with a modem, the subscriber can
establish communication with an ISP over a telephone line, through a cable
system or via satellite, and can access the Internet by using his or her account
name and personal password.

k. “ISP Records” are records maintained by ISPs pertaining to their subscribers
(regardless of whether those subscribers are individuals or entities). These
records may include account application information, subscriber and billing
information, account access information (often in the form of log files), e-
mail communications, information concerning content uploaded and/or

stored on or via the ISP’s servers, and other information, which may be stored

Affidavit in Support of Application for Search Warrant - Page 9 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 11 of 37 Page|D 11

both in computer data format and in written or printed record format. ISPs
reserve and/or maintain computer disk storage space on their computer
system for their subscribers’ use This service by ISPS allows for both
temporary and long-term storage of electronic communications and many
other types of electronic data and files.

l. “Internet Protocol address” or “IP address” refers to a unique number used
by a computer to access the Internet. IP addresses can be dynamic, meaning
that the Internet Service Provider (ISP) assigns a different unique number to
a computer every time it accesses the lnternet. IP addresses might`also be
static, if an ISP assigns a user's computer a particular IP address that is used
each time the computer accesses the Internet.

m. “Minor” means any person under the age of 18 years. See 18 U.S.C. §
2256(1).

n. “Preview image” refers to an image or a set of images that is a representative
sample of a larger collection of images or video(s). Preview images are
commonly used to advertise the content of materials that are available at
another internet location.

o. “Peer-to-peer file-sharing” (P2P) is a method of communication available to
Internet users through the use of special software Computers link together
through the Internet using this software, which allows sharing of digital files

between users on the same network.

Affidavit in Support of Application for Search Warrant - Page 10 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 12 of 37 Page|D 12

A user first obtains the P2P software, which can be downloaded from the
Internet. In general, P2P software allows the user to set up files on a
computer to be shared with others running compatible P2P software A user
obtains files by opening the P2P software on the user's computer, and
conducting searches for files that are currently being shared on another user's
computer.

p. “Sexually explicit conduct” applies to visual depictions that involve the use
of a minor, see 18 U.S.C. § 2256(8)(A), or that have been created, adapted,
or modified to appear to depict an identifiable minor, see 18 U.S.C. §
2256(8)(C). In those contexts, the term refers to actual or simulated (a)
sexual intercourse (including genital-genital, oral-genital, or oral-anal),
whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition
of the genitals or pubic areas of any person. See 18 U.S.C. § 2256(2)(A).

q. “Visual depictions” include undeveloped film and videotape, and data stored
on computer disk or by electronic means, which is capable of conversion into
a visual image, and data which is capable of conversion into a visual image
that has been transmitted by any means, whether or not stored in a permanent
format. See 18 U.S.C. § 2256(5).

r. “Website” consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as

Hyper-Text Mark-up Language (HTML) and is transmitted from web servers

Affidavit in Support of Application for Search Warrant - Page 11 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 13 of 37 Page|D 13

to various web clients via Hyper-Text Transport Protocol (HTTP).

s. “Imaging” or “copying” refers to an accurate reproduction of information
contained on an original physical item, independent of the electronic storage
device “Imaging” or “copying” maintains contents but attributes may
change during the reproduction

t. “Hash value,” or “SHA-l,” refers to a mathematical algorithm generated
against data to produce a numeric value that is representative of that data. A
hash value may be run on media to find the precise data from Which the value
was generated Hash values cannot be used to find other data. Secure Hash
Algorithm Version l, or SHA l, is a mathematical algorithm. SHA l Was
developed by the National Institute of Standards and Technology (NIST),
along with the National Security Agency (NSA). The United States of
America has adopted the SHA l hash algorithm described herein as a Federal
Information Processing Standard. lt is computationally infeasible (20160th)
to find two different files that produce the same SHA l value This allows
investigators to identify a file by the value, regardless of the name of the file
beyond 99.99 percent certainty. The SHA l digital signature can be explained
as a digital fingerprint, or DNA of the file

u. “Compressed file” refers to a file that has been reduced in size through a
compression algorithm to save disk space The act of compressing a file will

make it unreadable to most programs until the file is uncompressed.

Affidavit in Support of Application for Search Warrant - Page 12 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 14 of 37 Page|D 14

v. “National Center for Missing and Exploited Children (NCMEC)” The Center
provides information to help locate children reported missing (by parental
abduction, child abduction, or running away from home) and to assist
physically and sexually abused children In this resource capacity, the
NCMEC distributes photographs of missing children and accepts tips and
information from the public. lt also coordinates these activities with
numerous state and federal law enforcement agencies

w. The terms “records,” “documents,” and “materials” include all information
recorded in any form, visual or aural, and by any means, whether in
handmade form (including, but not limited to, writings, drawings, painting),
photographic form (including, but not limited to, microfilm, microfiche,
prints, slides, negatives, videotapes, motion pictures, photocopies);
mechanical form (including, but not limited to, phonograph records, printing,
typing); or electrical, electronic or magnetic form (including, but not limited
to, tape recordings cassettes, compact discs, electronic or magnetic storage
devices such as floppy diskettes, hard disks, CD-ROMS, digital video disks
(DVDs), Personal Digital Assistants (PDAs), Multi Media Cards (Ml\/ICS),
memory sticks, optical disks, printer buffers, smart cards, memory
calculators, electronic dialers, Bernoulli drives, or electronic notebooks, as
well as digital data files and printouts or readouts from any magnetic,

electrical or electronic storage device).

Affidavit in Support of Application for Search Warrant - Page 13 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 15 of 37 Page|D 15

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

7. Based on my knowledge, training, and experience in child exploitation and child
pornography investigations and the experience and training of other law enforcement
officers with whom l have had discussions computers computer technology and the
lnternet have revolutionized the manner in which child pornography is produced and
distributed

8. Computers basically serve five functions in connection with child
pornography: production, communication distribution, storage and social networking.

9. Child pornographers can transpose photographic images from a camera into
a computer-readable format with a scanner. With digital cameras the images can be
transferred directly onto a computer. A modern allows any computer to connect to another
computer through the use of telephone, cable, or wireless connection Through the Internet,
electronic contact can be made to literally millions of computers around the world

10. The computer's ability to store images in digital form makes the computer
itself an ideal repository for child pornography The size of the electronic storage media
(commonly referred to as the hard drive) used in home computers has grown tremendously
within the last several years These drives can store thousands of images at very high
resolution

ll. The Internet affords collectors of child pornography several different venues
for obtaining, viewing and trading child pornography in a relatively secure and anonymous

fashion

Affidavit in Support of Application for Search Warrant - Page 14 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 16 of 37 Page|D 16

12. Collectors and distributors of child pornography also use online resources to
retrieve and store child pornography including services offered by Internet Portals such as
Google, Yahoo! and Hotmail, among others The online services allow a user to set up an
account with a remote computing service that provides e-mail services as well as electronic
storage of computer files in any variety of formats A user can set up an online storage
account from any computer with access to the Internet. Evidence of such online storage of
child pornography is often found on the user's computer. Even in cases where online
storage is used, however, evidence of child pornography can be found on the user's
computer in most cases

13. As is the case with most digital technology computer communications can
be saved or stored on hardware, and computer storage media are used for these purposes
Storing this information can be intentional, (i.e., by saving an e-mail as a file on the
computer or saving the location of one’s favorite websites in, for example, “bookmarked”
files). However, digital information can also be retained unintentionally, (e.g., traces of
the path of an electronic communication may be automatically stored in many places such
as temporary files or ISP client software, among others). In addition to electronic
communications a computer user’s Internet activities generally leave traces or “footprints”
in the web cache and history files of the browser used A forensic examiner can often
recover evidence suggesting whether a computer contains peer to peer software, when the
computer was sharing files and some of the files which were uploaded or downloaded.
Such information is often maintained for long periods of time until overwritten by other

data.

Affidavit in Support of Application for Search Warrant - Page 15 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 17 of 37 Page|D 17

14. The interaction between software applications and the computer operating
systems often results in material obtained from the lnternet being stored multiple times
and even in different locations on a computer hard drive without the user’s knowledge
Even if the computer user is sophisticated and understands this automatic storage of
information on his computer’s hard drive, attempts at deleting the material often fail
because the material may be automatically stored multiple times and in multiple locations
within the computer media. As a result, digital data that may have evidentiary value to this
investigation could exist in the user’s computer media, despite, and long after, attempts to
delete it. A thorough search of this media could uncover evidence of receipt, distribution
and possession of child pornography

15. Data that exists on a computer is particularly resilient to deletion Computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic files
downloaded to a hard drive can be stored for years at little to no cost. Even when such
files have been deleted, they can be recovered months or years later using readily-available
forensic tools When a person “deletes” a file on a home computer, the file is sent to the
recycle bin, where it can be easily accessed by the user. Even when a person deletes a file
from the recycle bin, the data contained in the file does not actually disappear; rather, that
data remains on the hard drive until it is overwritten by new data. Therefore, deleted files
or remnants of deleted files may reside in free space or slack space _ that is in space on
the hard drive that is not allocated to an active file or that is unused after a file has been

allocated to a set block of storage space - for long periods of time before they are

Affidavit in Support of Application for Search Warrant - Page 16 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 18 of 37 Page|D 18

overwritten In addition, a computer’s operating system may also keep a record of deleted
data in a “swap” or “recovery” file. Similarly, files that have been viewed via the Internet
are automatically downloaded into a temporary Internet directory or cache The browser
typically maintains a fixed amount of hard drive space devoted to these files and the files
are only overwritten as they are replaced with more recently viewed Internet pages Thus,
the ability to retrieve residues of an electronic file from a hard drive depends less on when
the file was downloaded or viewed than on a particular user's operating system, storage
capacity, and computer habits
BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

16. On June 10, 2017, the FBI received a report to the FBI Public Access Line
(PAL) Unit regarding the possession and distribution of child pornography by Christopher
MAYHALL, of Dublin, TX. The tip was submitted in an online tip to the FBI PAL Unit
via tips.fbi. gov with the following text sent in the complaint:

“Christopher David MAYHALL, Age: 40 DOB [redacted]/77 uses the social
media app Kik (inradax77) to contact other members of child porn and pedophilia
groups to exchange child pornography outside as well as inside of Kik. Dropbox
for android is used to exchange videos of child porn, his Google Drive app is full
of child porn, his LG V20 is full of child porn. Inradax77@gmail.com is the
google account associated with the child porn. I personally have seen contents
dating back a few years in his storage He lives at 520 W Oneil St. unit B in dublin
tx. He has family and friends as well as informants within local law enforcement,
he has made terroristic threats against myself, as well as towards me regarding
my family namely my 2yr old neice. He sells prescription drugs and
methamphetamines from Granbury to Brownwood. Hos phone number is E-
I-2069. He has commented via text message to me that as of today 6/10/ 17 he
will do everything in his power (including but not limited to the life of my 2yr
old neice) to cause me suffering He is on facebook as christopher mayhall, he
has already had one account disabled for attempting to send child pornography to
my cell phone via messenger in an attempt to " get me". He has been successful
in evading law enforcement for years he claims

Affidavit in Support of Application for Search Warrant - Page 17 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 19 of 37 Page|D 19

He has a drop in the bathroom floor of his house that he can easily dispose of
anything in the event of a raid lf there is any information i can provide further,
please contact me on my cell phone, if/when necessary.”

17. Between June 2017 and February 2018 agents attempted to locate and
interview the complainant listed on the PAL Unit tip on several occasions Agents talked
to family members of the complainant but ultimately were unable to locate and speak to
the complainant

18. Due to the inability to locate and speak with the initial complainant, a knock
and talk was determined to be the most appropriate course of investigative action
Therefore, on April 25, 2018, FBI SA Jacob Downing and Abilene Police Department
(APD) Detective Christopher Milliorn conducted a knock and talk with Christopher
MAYHALL at his residence, 520 W. Oneil St., Dublin, TX. During the knock and talk,
MAYHALL stated he lived at the address and primarily stayed in the secondary house on
the property However, during the conversation MAYHALL entered and exited the main
residence to retrieve a cellular telephone

19. Additionally, MAYHALL stated he knew Detective Milliorn and SA
Downing were speaking with him because of a child pornography allegation MAYHALL
denied possessing any child pornography He admitted he had seen child pornography after
swapping his cellular telephone with a friend MAYHALL would not give Detective

Milliorn consent to search his cellular telephone without a warrant. Additionally,

MAYHALL called his attorney while speaking with Detective Milliorn and SA Downing.

Affidavit in Support of Application for Search Warrant - Page 18 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 20 of 37 Page|D 20

MAYHALL relayed that his attorney advised him to stop answering questions and ask
Detective Milliorn and SA Downing to leave Detective Milliorn and SA Downing
subsequently left.

20. On or about October 21, 2018, an FBI agent acting in an undercover capacity
(the “UC”) posted an advertisement on a public messaging forum located on‘the internet,
a means and facility of interstate and foreign commerce The advertisement used language
that is commonly associated with individuals seeking children for sexual purposes The
advertisement was titled “younger uncle” and stated the following: “young uncle, looking
for like minded, no limits kik me.” Additionally, the advertisement listed a texting
application with a user name for the UC so that individuals could contact the UC, and
further stated that the UC would “love to meet others with similar taboo interests...”

21. On or about November l, 2018, the UC received a message from username
“inradax77” on the texting application that indicated he read the post and asked the UC
“Your a naughty uncle.”

22. Since November l, 2018, the UC has been acting in an undercover capacity
communicating with the user "Inra Dax 7 7", identified as Christopher MAYHALL. During
the course of the messaging conversations MAYHALL provided the telephone number
[redacted]-2069 to the UC. After receiving MAYHALL’s telephone number, UC had
numerous recorded telephone conversations with MAYHALL, wherein he identified
himself as “Chris” MAYHALL also utilized the screen name “DirtyTexan77” to

communicate with the UC via the application Telegram.

Affidavit in Support of Application for Search Warrant - Page 19 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 21 of 37 Page|D 21

23. MAYHALL has stated on multiple occasions he was interested in having sex

with a young boy and believes the UC to have an ll year old nephew.
MAYHALL has requested the writer to send nude photographs and videos of the child as
well as images and videos of the child engaged in sexual acts with the UC. During their
conversations MAYHALL sent, “take a pic with his hands on your cock and yours his and
touch his hole.”

24. MAYHALL attempted to set up a meeting with the UC and the ll year old
nephew to engage in sexual activities MAYHALL also introduced the UC to a second
subject, only known as "Danny," who also requested to meet to engage in sex with a child
"Danny" was interested in meeting the UC to engage in sex with a young girl and “Danny”
believed the UC to have an 8 year old niece. “Danny” agreed to exchange
methamphetamine with the UC for sex with the two children when he and MAYHALL met
the UC in Midland, Texas Upon setting up the meeting, MAYHALL informed the UC, he
and “Danny” got into a car accident and asked if the UC could come to his residence with
the 11 year old boy.

25 . On December 16, 2018, MAYHALL sent a video to the UC of an infant being
sexually assaulted by an adult male The video is approximately 12 seconds in length and
shows an infant boy with an adult male attempting to anally rape the infant boy with an
erect penis

26. During the conversations with the UC, MAYHALL indicated he had been
sexually active with minor children The UC asked, “You been With young a lot??”

MAYHALL responded with, “About 6 you’re the first in Texas it seems real.”

Affidavit in Support of Application for Search Warrant - Page 20 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 22 of 37 Page|D 22

27. When asked what his favorite age would be MAYHALL sent, “Alll, 3 or4 to
l4, 7 8 9, Can’tjust pick one.”

28. Subscriber information associated with telephone number [redacted]-2069
identified MAYHALL’s father, David Lee Mayhall, as the financially liable party, living as
520 W. Oneil St., Dublin, TX.

29. On January 30, 2019, MAYHALL was indicted by a Grand Jury sitting in the
Western District of Texas MAYHALL was indicted on one count of Sexual Exploitation
of Children _ Attempted Production of Child Pornography, 18 U.S.C. § 2251(a) and (e),
and one count of Distribution of Child Pornography, 18 U.S.C. § 2252A(a)(2) and (b)(l).

30. On January 31, 2019, FBI Special Agents learned from Agents with the U.S.
Postal Inspector Service that Christopher David MAYHALL regularly receives mail at 520
W. Oneil St., Dublin, TX, and this mailing address is current as of January 30, 2019.

CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

31. Based upon my knowledge, experience and training in child exploitation and
child pornography investigations and the training and experience of other law enforcement
officers with whom l have had discussions there are certain characteristics common to
individuals involved in the receipt and collection of child pornography:

a. Child pornography collectors view children as sexual objects They may
receive sexual gratification stimulation and satisfaction from contact with
children; or from fantasies they may have viewing children engaged in sexual
activity or in sexually suggestive poses such as in person in photographs or

other visual media; or from literature describing such activity

Affidavit in Support of Application for Search Warrant - Page 21 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 23 of 37 Page|D 23

b. Collectors of child pornography may collect sexually explicit or suggestive
materials in a variety of media, including photographs magazines motion
pictures videotapes books slides and/or drawings or other visual media.
Child pornography collectors oftentimes use these materials for their own
sexual arousal and gratification Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the
selected child partner, or to demonstrate the desired sexual acts

c. Child pornography collectors typically retain pictures films photographs
negatives magazines correspondence, books tape recordings mailing lists
child erotical, and videotapes for many years

d Likewise, collectors of child pornography often maintain their collections
that are in a digital or electronic format, such as hard drives diskettes and
CD-ROMS, in a safe, secure and private environment, including their home,
car and other areas under their control. These collections are often
maintained for several years and are kept close by, usually at the collector’s
residence, to enable the collector to view the collection which is valued

highly

 

l “Child erotica,” as used in this affidavit, is defined as materials or items that are sexually arousing to
certain individuals but which are not in and of themselves obscene or do not necessarily depict minors in
sexually explicit poses or positions Such material may include non-sexually explicit photographs (such
as minors depicted in undergarments in department store catalogs or advertising circulars), drawings or
sketches written descriptions/stories or journals

Affidavit in Support of Application for Search Warrant - Page 22 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 24 of 37 Page|D 24

e. Child pornography collectors also may correspond with and/or meet others
to share information and materials rarely destroy correspondence from other
child pornography distributors/collectors conceal such correspondence as
they do their sexually explicit material; and often maintain lists of names
addresses and telephone numbers of individuals with whom they have been
in contact and who share the same interests in child pornography

f. Collectors of child pornography prefer not to be without their child
pornography for any prolonged time period This behavior has been
documented by law enforcement officers involved in the investigation of
child pornography throughout the world

g Child pornography collectors go to great lengths to conceal and protect from
discovery their collection of sexually explicit images of minors They may
have passwords to access programs or control encryption written down either
in the vicinity of their computer, or on their person for instance, in their
wallet or an address book.

h. Collectors of child pornography maintain images of minors with whom they
have had sexual contact. If a picture of a minor is taken by such a person
depicting the minor in the nude, there is a high probability the minor was
used to produce sexually explicit images to be traded with people with

similar interests

Affidavit in Support of Application for Search Warrant - Page 23 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 25 of 37 Page|D 25

32. Based on this investigation Christopher MAYHALL, living at 520 W. Oneil
St., Dublin, TX 74664, exhibits the common characteristics described above of someone
involved in the distribution transportation receipt, possession and collection of child
pornography or the attempted distribution transportation receipt, or possession of child
pomography. Christopher MAYHALL at 520 W. Oneil St., Dublin TX 74664, maintains
at least one file recognizable as child pornography and has shared it via cellular telephone
Additionally Christopher MAYHALL has expressed to UC FBI Special Agents an interest
in child pornography and has attempted to solicit child pornography from the UC FBI
Special Agents Based on these facts and those set forth in the Background of the
Investigation it is believed that Christopher David MAYHALL demonstrates the
characteristics of a collector of child pornography
SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS
33. Searches and seizures of evidence from computers commonly require agents
to download or copy information from the computers and their components or seize most
or all computer items (computer hardware, computer software and computer related
documentation) to be processed later by a qualified computer expert in a laboratory or other
controlled environment This is almost always true because of the following two reasons
a. Computer storage devices (like hard drives diskettes, tapes laser disks

Bernoulli drivers and others) store the equivalent of thousands of pages of

Affidavit in Support of Application for Search Warrant - Page 24 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 26 of 37 Page|D 26

34.

information Especially when a user wants to conceal criminal evidence, he
or she may store it in random order with deceptive file names

This requires search authorities to examine all the stored data to determine
whether it is included in the warrant. This examination process can take
weeks or months depending on the volume of data stored, and it would be

impractical to attempt this kind of data search on-site.

. Searching computer systems for criminal evidence is a highly technical

process requiring expert skill in a properly controlled environment The vast
array of computer hardware and software available today requires even
computer experts to specialize in some systems and applications It is
difficult to know before a search which expert should analyze the system and
its data. A search of a computer system is an exacting scientific procedure,
which is designed to protect the integrity of the evidence and to recover
hidden erased, compressed, password-protected and other encrypted files
Because computer evidence is extremely vulnerable to tampering and
destruction (both from external sources and from code embedded in the
system as a “booby-trap”), the controlled environment of a laboratory is
essential to its complete and accurate analysis

ln order to fully retrieve data from a computer system, the analyst needs all

magnetic storage devices as well as the central processing unit (“CPU”). In addition the

analyst needs all assisting software (operating systems or interfaces and hardware drivers)

and any applications software, which may have been used to create the data (whether stored

Affidavit in Support of Application for Search Warrant - Page 25 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 27 of 37 Page|D 27

on hard drives or on external media), as well as all related instructional manuals or other
documentation and security devices

35. l\/loreover, searching computerized information for evidence or
instrumentalities of crime commonly requires the seizure of the entire computer’s
input/output periphery devices (including related documentation passwords and security
devices) so that a qualified expert can accurately retrieve the system’s data in a controlled
environment Peripheral devices which allow users to enter and retrieve data from stored
devices vary widely in their compatibility with other hardware and software Many system
storage devices require particular input/output devices in order to read the data on the
system. lt is important that the analyst be able to properly retrieve the evidence sought.

36. ln addition to being evidence of a crime, in cases of this sort, there is probable
cause to believe that the computer and its storage devices the monitor, keyboard, printer,
modern and other system components were used as a means of facilitating a criminal
violation and should all be seized on that basis alone Accordingly permission is sought
herein to seize and search computers and related devices consistent with the scope of the
requested search.

37. ln my training and experience persons conducting electronic transactions via
computers and the lnternet, routinely print hard copies of such documents to memorialize
the transaction

38. Lastly because there is probable cause to believe that the computer and its
storage devices are all instrumentalities of crimes within the meaning of 18 U.S.C. §§

2251 through 225 6, they should all be seized as such.

Affidavit in Support of Application for Search Warrant - Page 26 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 28 of 37 Page|D 28

CONCLUSION

39. During the course of a law enforcement investigation Christopher
MAYHALL has attempted to get the UC to produce child pornography on multiple
occasions Furthermore, MAYHALL has distributed child pornography to the UC.
MAYHALL has shown he has a sexual interest in children and child pornography As
stated above collectors of child pornography rarely if ever, dispose of sexually explicit
images of minors because the images are treated as prized possessions
They have been known to store such images in different formats including digital media.
They have been known to store such images in different places including their home their
car, and other areas under their control. MAYHALL has indicated he has had sexual contact
with minors and individuals with a sexual interest in children maintain images of minors
with whom they have had sexual contact. lf a picture of a minor is taken by such a person
depicting the minor in the nude there is a high probability the minor was used to produce
sexually explicit images to be traded with people with similar interests

40. Based on the aforementioned factual information l respectfully submit that
there is probable cause to believe that evidence fruits and instrumentalities of such
criminal offenses may be located at the premises described in Attachment A, in violation
of Title 18 U.S.C. Sections 2251, 2252, 2252A and that the violations have occurred and

continue to occur at 520 W. Oneil St, Dublin TX.

Affidavit in Support of Application for Search Warrant - Page 27 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 29 of 37 Page|D 29

41. l, therefore respectfully request that attached warrant be issued authorizing
the search of 520 W. Oneil St, Dublin TX and the person of Christopher David MAYHALL
(more fully described in Attachment “A”) and the seizure of evidence (more fully described

in Attachment “B”).

Respectfully submitted,

Jacdb`R. Downing
Special Agent
F ederal Bureau of lnvestigation

*
Sworn to before me and subscribed in my presence this 31 s day of lanuary,
2019, at 330 .m. in Fort Worth, Texas.

  

Affidavit in Support of Application for Search Warrant - Page 28 of 28

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 30 of 37 Page|D 30

ATTACHMENT A
DESCRIPTION OF THE PREMISES AND PERSON TO BE SEARCHED

The entire property located at 520 W. Oneil St., Dublin TX 76446, including any
residential building, any outbuildings, any appurtenances thereto, and any vehicle located
on the premises or its curtilage The property is described as having two residential
buildings on the premises

The main residence is described as a one story white sided house with white trim,
a white shingled roof, and a single car port in rear of the residence The numbers “520”

can be seen on the outside wall of the`home on the South side of the building

 

The secondary residence is described as a one story green sided house With white
trim, a white singled roof and a covered patio in the front. There are no independently

identifiable numbers or letters on the house distinguishing it from the main residence

Attachment A

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 31 of 37 Page|D 31

 

The person of Christopher David MAYHALL, DOB [redacted]-l977.

Any and all computers and storage media found therein as further described by

Attachment B.

Attachment A

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 32 of 37 Page|D 32

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

The following materials which constitute evidence of the commission of a criminal
offense contraband, the fruits of crime or property designed or intended for use or Which
is or has been used as the means of committing a criminal offense namely violations of
Title 18, United States Code Sections 2251, 2252, 2252A, et al:

l. Computers or storage media used as a means to commit the violations
described above

2. For any computer or storage medium whose seizure is otherwise authorized
by this warrant, and any computer or storage medium that contains or in which are stored
records or information that is otherwise called for by this warrant (hereinafter,
“COl\/.[PUTER”):

a. Computer(s), computer hardware computer software computer related
documentation computer passwords' and data security devices videotapes
video recording devices video recording players and video display monitors
that may be or are used to: visually depict child pornography or child erotica;
display or access information pertaining to a sexual interest in child
pornography display or access information pertaining to sexual activity with
children or distribute possess or receive child pornography child erotica,

or information pertaining to an interest in child pornography or child erotica.

Attachment B

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 33 of 37 Page|D 33

Attachment B

evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs
registry entries configuration files saved usernames and passwords
documents browsing history user profiles email, email contacts “chat,”
instant messaging logs photographs and correspondence

evidence of software that would allow others to control the COMPUTER,
such as viruses Troj an horses and other forms of malicious software as well
as evidence of the presence or absence of security software designed to detect
malicious software

evidence of the lack of such malicious software

evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access use and events
relating to the crime(s) under investigation and to the computer user;
evidence indicating the computer user’s knowledge and/or intent as it relates
to the crime(s) under investigation

evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence

evidence of programs (and associated data) that are designed to eliminate
data from the COMPUTER;

evidence of the times the COMPUTER was used;

passwords encryption keys and other access devices that may be necessary

to access the COMPUTER;

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 34 of 37 Page|D 34

k.

Internet.

4.

5.

documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;
records of or information about lnternet Protocol addresses used by the
CGMPUTER;

records of or information about the COl\/lPUTER’s lnternet activity
including firewall logs caches browser history and cookies “bookmarked”
or “favorite” Web pages search terms that the user entered into any lnternet
search engine and records of user-typed Web addresses and

contextual information necessary to understand the evidence described in this
attachment

Routers, modems and network equipment used to connect computers to the

Child pornography and child erotica.

Records information and items relating to violations of the statutes

described above including:

B,.

Attachment B

Records information and items relating to the occupancy or ownership of -
the PREl\/llSES, including, but not limited to, utility and telephone bills mail
envelopes or addressed correspondence rental or lease agreements
mortgage documents rental or lease payments and credit card information

including, but not limited to, bills and payment records

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 35 of 37 Page|D 35

b. Records information and items relating to the ownership or use of computer
equipment found in the above residence including sales receipts bills for
lnternet access and handwritten notes

c. Records and information relating to the identity or location of the persons
suspected of violating the statutes described above;

d. Records and information relating to the sexual exploitation of children
including correspondence and communications between users of the Website
described in the warrant application

e Records and information showing access to and/or use of the Website
described in the warrant application.; and

f. Records and information relating or pertaining to the identity of the person
or persons using or associated with lnradax77@gmail.com, lnra Dax77,
“Dirty Texan 77, and any other pdeudonymns or usernames utilized by
MAYHALL.

g. Records and information-relating or pertaining to the ownership of telephone
number 254-495-2069

6. Any and all notes documents records computer files or correspondence in
any format and medium (including, but not limited to, envelopes letters papers e-mail
messages chat logs and electronic messages and handwritten notes) pertaining to the
possession receipt, or distribution of child pornography as defined in 18 U.S.C. § 2256(8)
or to the possession receipt or distribution of visual depictions of minors engaged in

sexually explicit conduct as defined in 18 U.S.C. § 2256(2), including communications

Attachment B

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 36 of 37 Page|D 36

between individuals about child pornography or the existence of sites on the lnternet that
contain child pornography or that cater to those with an interest in child pomography or
membership in online groups clubs or services that provide or make accessible child
pornography to members

7. Any and all records documents invoices and materials in any format or
medium (including, but not limited to, envelopes letters papers e-mail messages chat
logs and electronic messages and other digital data files) that concern online storage or
other remote computer storage including but not limited to, software used to access such
online storage or remote computer storage user logs or archived data that show connection
to such online storage or remote computer storage and user logins and passwords for such
online storage or remote computer storage

8. Any and all cameras film, videotapes or other photographic equipment that
may be used to commit or facilitate commission of Violations of 18 U.S.C. §§ 2251, 2252
and 2252A.

9. As used above the terms “records” and “information” includes all forms of
creation or storage including any form of computer or electronic storage (such as hard
disks or other media that can store data); any handmade form (such as writing); any
mechanical form (such as printing or typing); and any photographic form (such as
microfilm, microfiche prints slides negatives videotapes motion pictures or
photocopies).

10. The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical,

Attachment B

Case 4:19-mj-00101-B.] Document 1 Filed 01/31/19 Page 37 of 37 Page|D 37

arithmetic, or storage functions including desktop computers notebook computers mobile
phones tablets server computers and network hardware

ll. The term “storage medium” includes any physical object upon which
computer data can be recorded, including external and internal hard drives flash drives
thumb drives micro SD cards macro SD cards DVDS, gaming systems Sll\/l cards
cellular phones capable of storage floppy disks compact discs magnetic tapes memory

cards memory chips and other magnetic or optical media.

Attachment B

